Van Wyck, Ch. J.
The complaint alleged that plaintiff’s assignor, at defendants’ request, rendered for them certain work, labor and services, and furnished materials therefor, all of the reasonable value of $684, and that this cause of action was duly assigned to plaintiff, a corporation duly organized under the laws of New York, and that payment of this sum was demanded of defendants, who promised to pay, but same was not paid. This complaint is absolutely good in law, and the'demurrer should have been overruled- instead of sustained. The interlocutory judgment is reversed, with costs, and the demurrer overruled, with costs, with leave to defendants, upon payment of the costs within ten days, to serve an answer.
McCarthy, J., concurs.
Judgment reversed, with costs, demurrer overruled, with costs, with leave to defendants, upon payment of costs within ten days, to serve an answer. ■